          Case 1:19-cv-05176-GHW-SN Document 27 Filed 01/07/21 Page 1 of 2
                                                                                               US D C S D N Y
                                                                                               D OC U ME NT
                                                                                               E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                               D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                               D A T E FI L E D: 1 / 7/ 2 0 2 1
------------------------------------------------------------------- X
KI R K P A T RI C K B. D U N B A R ,                                :
                                                                    :
                                                     P l ai ntiff, :
                                                                    :                                  1: 1 9 -c v -5 1 7 6 - G H W
                               -a g ai nst -                        :
                                                                    :                                         OR DER
B U D D H A B O D AI T W O K O S H E R                              :
V E G E T E RI A N R E S T A U R A N T, I N C. a n d B A K          :
L E E T A T I N T E R N A TI O N A L, I N C. ,                      :
                                                                    :
                                                 D ef e n d a nts.  :
------------------------------------------------------------------- X
G R E G O R Y H. W O O D S, Unit e d St at es Distri ct Ju d g e:

           Pl ai ntiff co m m e n c e d this a cti o n o n Ju n e 3 , 20 1 9, all e gi n g th at D e f e n d a nts wer e li a bl e for

vi ol ati o ns of th e A m eri c a ns      wit h Dis a biliti es Act, th e N e w Y or k St at e H u m a n Ri g hts La w, a n d th e

N e w Y or k Cit y H u m a n Ri g hts La w . D kt.              N o. 1. D ef e n d a nts f ail e d to a p p ear, a n d Pl ai ntiff m o ve d

f or d e f a ult ju d g m e nt. See D kt. N os. 7, 1 4. O n N o v e m b er 24, 20 2 0, th e C o urt g r a nt e d Pl ai ntiff’s

m oti o n i n p art a n d or d er e d D ef e n d a nts t o p a y $ 6, 4 4 3. 0 0 i n d ama g es a n d fe es, b ut d e f err e d th e e ntr y

of i nju n cti v e rel i ef u ntil it h a d mor e inf or m ati o n o n wh et h er th e m o di fi c ati o ns Pl ai ntiff so u g ht w er e

“r e a dil y a c hi e v a bl e , ” as re q uir e d b y th e A m eri c a ns wit h   Dis a biliti es A ct.   D kt. N o. 21.

           T h e C o urt h el d a t el e c o nf er e n c e o n J a n u ar y 7, 2 0 2 1 t o dis c uss Pl ai ntiff’s r e q u est f or

inj u n cti v e reli ef. C o u ns el a p p e ar e d o n b e h alf of d ef e n d a nt B u d d h a B o d ai T w o K os h er V e g et ari a n

R est a ur a nt, In c. ( “ B u d d h a B o d ai T w o ”), a nd c o u ns el f or Pl ai ntiff a n d B u d d h a B o d ai T w o e x pr ess e d

a n i nt er est i n c o nti n ui n g t h eir dis c ussi o ns a b o ut t h e b est w a y t o pr o c e e d i n t his c as e.

           A c c or di n gl y, th e p a rti es ar e dir e ct e d to writ e th e C o urt w it h a st at us u p d at e b y n o lat er th a n

F e br u ar y 1 8, 2 0 2 1.
          Case 1:19-cv-05176-GHW-SN Document 27 Filed 01/07/21 Page 2 of 2



           C o u ns el f or Pl ai ntiff is dir e ct e d t o s er v e t his or d er o n D ef e n d a nt B a k L e e T at Int er n ati o n al,

In c. a n d t o r et ai n pr o of of s er vi c e.

           S O O R D E R E D.

 D at e d : J a n u ar y 7, 2 0 2 1

                                                                                        G R E G O R Y H. W O O D S
                                                                                       U nit e d St at es Distri ct J u d g e




                                                                       2
